Citation Nr: 0418124	
Decision Date: 07/07/04    Archive Date: 07/21/04

DOCKET NO.  97-28 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
November 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran's claim for service connection for post 
traumatic stress disorder.  He responded with a June 1997 
Notice of Disagreement, and was sent a June 1997 Statement of 
the Case.  He then filed an August 1997 VA Form 9, perfecting 
his appeal of this issue.  

The veteran's claim was originally presented to the Board in 
March 1999, at which time it was remanded for additional 
development.  It has now been returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran seeks service connection for post traumatic 
stress disorder.  When his claim was presented to the Board 
in March 1999, the Board ordered verification of the 
veteran's stressors and a VA psychiatric examination to 
determine whether he had post traumatic stress disorder as a 
result of an in-service stressor.  In August 2002, the U.S. 
Armed Services Center for Research of Unit Records (Center) 
verified a March 1966 mortar attack on Vung Tau Army 
Airfield, where the veteran's unit was stationed.  The RO 
attempted to arrange for a psychiatric examination at the 
correctional facility in which the veteran was an inmate, but 
according to internal documentation from the RO, such an 
examination could not be performed there due to lack of 
suitable equipment at the prison facility.  However, the 
Board is aware of no equipment requirements for a proper VA 
psychiatric examination.  

The Board also notes that the veteran was scheduled for a 
February 2004 VA examination at the Gainesville VA medical 
center.  The veteran was so informed in January 2004, and 
failed to report for his scheduled examination.  In a 
February 2004 statement, he stated he would be able to 
request transportation to the VA medical center, as well as 
pay the state transport costs, but would need at least 5 
months notice in order to accomplish this.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
recognized that the VA's ability to provide assistance to 
incarcerated veterans is limited by the circumstances of the 
veteran's incarceration.  E.g. Bolton v. Brown, 8 Vet. 
App. 185, 191 (1995) (holding that the Secretary lacked the 
authority to compel the warden of a state prison to release a 
veteran for psychiatric examination).  Nevertheless, VA 
adjudicators must "tailor their assistance to the peculiar 
circumstances of confinement.  [Incarcerated veterans] are 
entitled to the same care and consideration given to their 
fellow veterans."  Bolton, 8 Vet. App. at 191, quoting Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  As with any 
claimant, VA is obligated to make reasonable efforts to 
assist an incarcerated claimant in obtaining evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A 
(West 2002).  In the present case, the Board finds that under 
the statutory duty to assist, another attempt must be made to 
afford the veteran a VA psychiatric examination.  If the RO 
is unable to arrange for a psychiatric examination at the 
Union Correctional Institution, where the veteran is now 
housed, he should be offered the opportunity to arrange, to 
include bearing the costs of, his transportation to a 
convenient VA medical center for this examination.  As a 
final option, the RO should have the veteran's claims file 
reviewed by a VA psychiatrist in order to render a medical 
opinion regarding the veteran's post traumatic stress 
disorder claim.  See 38 U.S.C.A. § 5103A(d) (West 2002) 
(requiring VA to provide a medical examination or medical 
opinion statement when such evidence is required to 
substantiate the claim).  

Therefore, in light of the above, this claim is remanded for 
the following additional development:  

1.       The veteran should be scheduled 
for a VA psychiatric examination in order 
to determine if he has a current 
psychiatric disability, to include post 
traumatic stress disorder, and whether 
such a disability was incurred in 
military service or resulted from a 
stressor experienced during service.  
Such an examination may be accomplished 
either at the Union Correctional 
Institution, or at the nearest VA medical 
center.  
If the examination is to be held at 
a VA medical center, the veteran should 
be given sufficient time to arrange his 
presence at the examination location.  
The actions taken by the RO to arrange 
such an examination should be documented 
for the record.  The claims file should 
be reviewed by the examiner in 
conjunction with the examination.  In 
particular, the examiner should note the 
report of the mortar attack on Vung Tau 
Army Airbase (found in the claims folder 
marked with a white tab labeled "Records 
Center Report 8/02"), the veteran's 
treatment for a psychiatric disability 
subsequent to service (found in the 
claims folder marked with green tabs 
labeled "Florida State Hosp. - Psych 
Hospn. 12/69", "Psych. Eval. 11/69", 
"Psych. Eval. 5/70", "Psych. Eval. 
6/70" and "Psych. Eval. 6/70"), and 
his current diagnosis of post traumatic 
stress disorder (found in the claims 
folder marked with a green tab labeled 
"Dx: PTSD 10/92").  The examination 
should include any tests considered 
necessary by the examiner.  After 
examining the veteran and reviewing the 
claims folder, the examiner should 
address the following questions: 
a) Does the veteran have any current 
psychiatric disabilities, to include post 
traumatic stress disorder? 
b) For any psychiatric disability 
identified above, is it likely, as likely 
as not, or unlikely that such a 
disability had its onset during military 
service, or within a year thereafter?  If 
the veteran was diagnosed with post 
traumatic stress disorder, is it likely, 
as likely as not, or unlikely that such a 
disability results from a mortar attack 
experienced during military service in 
Vietnam?  (The term "at least as likely 
as not" does not mean within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.)  The medical basis and 
clinical findings for all opinions 
expressed should be given.  

2.       If the RO is unable to schedule 
the veteran for a VA psychiatric 
examination, his claims file should be 
forwarded to a VA psychiatrist for a 
medical opinion statement.  The examiner 
should review the above paragraph and 
answer the questions posed therein to the 
best of his/her medical knowledge.  

3.	The RO should then review the record 
and ensure that all notification and 
development actions required by the VCAA 
are fully satisfied, as well as 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002), 38 C.F.R. § 3.159 (2003), the 
recently enacted Veterans Benefits Act of 
2003, and any other applicable legal 
precedent.  This includes informing the 
veteran of the time he has in which to 
submit additional evidence.  

4.	Thereafter, the RO should again 
consider the veteran's service connection 
claim for post traumatic stress disorder 
in light of any evidence added to the 
record.  If any of the benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  
Thereafter, the appeal should be returned 
to the Board.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




